[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The respondent has been presented to this court for disciplinary proceedings pursuant to P.B. § 28 B.1 in light of his August 19, 1996 felony conviction for making a false, fraudulent and fictitious material statement in violation of18 U.S.C. § 1001.
While the respondent was well represented by counsel during the several hearings on this matter, he wilfully and continuously refused to cooperate with this court and its Trustee appointed pursuant to P.B. § 46B. As a result of such actions, the subject felony conviction and his past two reprimands, this court orders Randal J. LaFlamme disbarred.
Berger, J.